DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
“…a first part of the method directed to the creation of a new user on Web…” (page 2, line 25 thru page 3, line 1);
“…directed to gathering to gathering and uploading on Cloud of data files…” (page 3, lines 16-17); and
“Categories can be created also immediately after the set up…” (page 4, line 3).

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Claims 1-6 contain references to known subject matter but the recitation is in improper English form to avoid antecedent basis issues.  For example, Examiner suggests amending “…creation of a user on Web…” to read –…creation of a user login 
Claims 2-4 are objected to as being in improper form.  Specifically, language of claims 2-4 contain dashes which make unclear separations of claimed limitations.  For rules and guidance on claim format please see MPEP 608.01(m).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Examples include phrases such as “a creation of a user on Web,” and “to playing music read on said one file and to adding and saving on said one file of user's handwritten notes,” as recited in claim 1.  Multiple other similar erroneous English phrases exist in claims 1-6.
Such language renders the claims indefinite because the metes and bounds of the claim cannot be ascertained.  In the interest of furthering prosecution, Examiner will 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because:
the claimed invention is directed to an abstract idea without significantly more (please see analysis in the chart below). 
1. Statutory Category?
Yes. The claim recites a series of steps and, therefore, is a process.
2A - Prong 1: Judicial Exception Recited?
Yes. The claim recites the limitations of creating a user account on [the] Web; uploading and categorizing files on [the] cloud; and selecting and downloading the files. The creation of a user account limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components for entering information. That is, other than reciting “on Web,” nothing in the claim precludes the creation of an account step from practically being performed in the human mind. For example, but for the “on Web” language, the claim encompasses the user manually devising a logon for a website. This limitation is a mental process. The uploading and categorizing limitation, as drafted, is also a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components necessary for uploading an electronic file. That is, other than reciting “uploading on Cloud of data files,” nothing in the claim precludes the uploading and categorizing step from practically being performed in the human mind. For example, but for the “uploading on Cloud of data files” language, the claim encompasses the user categorizing a file based on "meaningful sections" in the mind. Thus, this limitation is also a mental process.The selecting and downloading limitation, as drafted, is also a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components necessary for downloading an electronic file.  That is, other than reciting "downloading," nothing in the claim precludes the selecting and ddownloading step from practically being performed in the human mind.  For example, but for the "downloading" language, the claim encompasses the user selecting a file from a group of files. Thus, this limitation is also a mental process.
2A - Prong 2: Integrated into a Practical Application?
No. The claim recites steps of using basic computer components to perform basic computer tasks. The components (Web, Cloud, data files) in all aforementioned steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (creation of a user account, uploading data files, and downloading data files). The generic components in the limitations are no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
2B: Claim Provides an Inventive Concept?
No. As discussed with respect to Step 2A - Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cambron Software (hereinafter Cambron – “Power Music Overview – NEW!” YouTube [Document U on PTO-892]).

Regarding claim 2, Cambron discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the method is characterized in that said first part comprises the following steps: - Essential User Data Manual input for registering user's data (see 2:21-2:49 – note the ability to logon to an account for uploading and downloading music and thus inherently discloses creating a user account); - Enrichment User Data Manual Input for inserting more data relevant to user's profile (see 1:07-1:20 – note that the power music software accommodates all genres and all types of music); - Categorization for choosing preset or new categories (see 4:00-4:05 – note the various 
Regarding claim 3, Cambron discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the method is characterized in that said second part comprises the following steps: - Data import for adding at least a new file document (see 2:18-2:32 note that files can be both uploaded and downloaded); - Categorization for organizing data files (see 0:38-1:18 – note that there is a variety of music from chord sheet, piano music, and choral music which are all categories; see also 4:00-4:05 note that music can be separated into libraries which is also a form of categorization); - and Web Synchronization (see 2:18-2:32 – note that you can upload/download securely between devices which is a form of web synchronization).  
Regarding claim 4, Cambron discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the method is characterized in that said second part comprises the following steps: - File Selection for selecting data files to be opened (see 2:23-2:53 and 3:15-3:25 – note that files are downloaded and then displayed on the device so that the user can perform [play] them); - Associate category and Categorization for selecting categorized files (see 0:38-1:18 – note that there is a variety of music from chord sheet, piano music, and choral music which are all categories; see also 4:00-4:05 note that music can be separated into libraries which is also a form of categorization); - Read and play music, write notes and save (see 2:23-2:53 and 3:15-3:25 – note that files are downloaded and then displayed on the device so that the user can perform [play] them); - and Closing file (see 2:35-2:54 – note that multiple files are 
Regarding claim 5, Cambron discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further a portable electronic device to be used for executing the method for reading music according to claim 1 (see 1:23-1:36 – note that it can be run on both laptops and ipads which are both portable electronic devices; see also rejection of claim 1 above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cambron Software (hereinafter Cambron – “Power Music Overview – NEW!” YouTube [Document U on PTO-892]) in view of Terada (US Doc. No. 20040159212).
Regarding claim 6, Cambron discloses all of the limitations of claim 5 as discussed in the claim 5 rejection above.  Cambron does not disclose that the portable electronic device comprises a foldable double screen.
Terada discloses a portable electronic device for reading music notation characterized in that it comprises a double screen, with one screen being foldable over the other (see Figure 7).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555.  The examiner can normally be reached on Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM R. GIESY/           Primary Examiner, Art Unit 2694